   Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 1 of 17 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 CARRIZO OIL & GAS, INC., THOMAS L.                         :   SECURITIES EXCHANGE ACT OF
 CARTER, JR., ROBERT F. FULTON, S.P.                        :   1934
 JOHNSON, F. GARDNER PARKER,                                :
 ROGER A. RAMSEY, FRANCES ALDRICH                           :   JURY TRIAL DEMANDED
 SEVILLA-SACASA, STEVEN A.                                  :
 WEBSTER, FRANK A. WOJTEK, and                              :
 CALLON PETROLEUM COMPANY,                                  :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Carrizo Oil & Gas, Inc. (“Carrizo or

the “Company”) and the members of Carrizo’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Carrizo and Callon Petroleum Company (“Callon”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on August 20, 2019 with the United States Securities and
   Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 2 of 17 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Callon and Carrizo will merge, resulting with Callon surviving the merger (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”), each Carrizo common share issued and outstanding will

be converted into the right to receive 2.05 shares of Callon common stock (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked Carrizo’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the financial projections that were prepared by the Company

and relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction. The financial projections were also utilized by the financial advisor of

Callon, J.P. Morgan Securities LLC (“J.P. Morgan”), and the financial advisors of the Company,

RBC Capital Markets, LLC (“RBC”) and Lazard Frères & Co. LLC (“Lazard”), in conducting the

valuation analyses in support of the fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Carrizo’s stockholders or, in the event the




                                                 2
   Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 3 of 17 PageID #: 3



Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Callon is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Carrizo common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Thomas L. Carter, Jr. has served as a member of the Board

since 2005.

        11.     Individual Defendant Robert F. Fulton has served as a member of the Board since

2012.

        12.     Individual Defendant S.P. Johnson (“Johnson”) has served as a member of the

Board since 1993. Johnson is also the Company’s President and Chief Executive Officer (“CEO”).

        13.     Individual Defendant F. Gardner Parker has served as a member of the Board since

2000.


                                                   3
     Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 4 of 17 PageID #: 4



        14.     Individual Defendant Roger A. Ramsey has served as a member of the Board since

2004.

        15.     Individual Defendant Frances Aldrich Sevilla-Sacasa has served as a member of

the Board since 2018.

        16.     Individual Defendant Steven A. Webster has served as a member of the Board since

1993 and is currently the Chairman of the Board.

        17.     Individual Defendant Frank A. Wojtek has served as a member of the Board since

1993.

        18.     Defendant Carrizo is incorporated in Texas and maintains its principal offices at

500 Dallas Street, Suite 2300, Houston, Texas 77002. The Company’s common stock trades on

the NASDAQ Stock Exchange under the symbol “CRZO.”

        19.     Defendant Callon is incorporated in Delaware and maintains its principal offices at

2000 W. Sam Houston Parkway S., Suite 2000, Houston, Texas 77042. The Company’s common

stock trades on the New York Stock Exchange under the symbol “CPE.”

        20.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     Carrizo, incorporated on September 24, 1993, is an energy company. The Company

is engaged in the exploration, development and production of oil and gas from resource plays

located in the United States. Its operations are focused in proven, producing oil and gas plays in

the Eagle Ford Shale in South Texas, the Delaware Basin in West Texas, the Utica Shale in Ohio,


                                                 4
  Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 5 of 17 PageID #: 5



the Niobrara Formation in Colorado, and the Marcellus Shale in Pennsylvania. As of December

31, 2016, the Company’s proved reserves of 200 million barrels of oil equivalent (MMBoe) were

64% crude oil, 12% natural gas liquids (NGLs) and 24% natural gas. It operated approximately

94% of the wells in Eagle Ford in which it held an interest. It held an average interest of

approximately 85% in these operated wells. It owned leases covering approximately 309,200 gross

(179,179 net) acres in the Eagle Ford, Niobrara, Utica and the Delaware Basin areas.

       23.     On July 15, 2019, the Company and Callon jointly announced the Proposed

Transaction:

               HOUSTON, July 15, 2019 /PRNewswire/ -- Callon Petroleum
               Company (NYSE: CPE) and Carrizo Oil & Gas, Inc. (Nasdaq:
               CRZO) today announced that their Boards of Directors have
               unanimously approved a definitive agreement under which Callon
               will acquire Carrizo in an all-stock transaction valued at $3.2 billion.
               This highly complementary combination will create a leading oil
               and gas company with scaled development operations across a
               portfolio of core oil-weighted assets in both the Permian Basin and
               Eagle Ford Shale.

               Under the terms of the agreement, Carrizo shareholders will receive
               a fixed exchange ratio of 2.05 Callon shares for each share of
               Carrizo common stock they own. This represents $13.12 per Carrizo
               share based on Callon’s closing common stock price on July 12 and
               a premium of 18% to Carrizo’s trailing 60-day volume weighted
               average price. Following the close of the transaction, Callon
               shareholders will own approximately 54% of the combined
               company, and Carrizo shareholders will own approximately 46%,
               on a fully diluted basis. The all-stock transaction is intended to be
               tax-free to Carrizo shareholders.

                                                ***

               Strategic and Financial Benefits of the Transaction
                  • Increases Corporate and Delaware Basin Scale: On a pro
                      forma basis, Callon will have an approximate 200,000 net
                      acre footprint in the Permian Basin and Eagle Ford Shale,
                      including over 90,000 net acres in the DelawareBasin, and
                      approximately 2,500 total gross horizontal drilling locations.
                      The companies produced a combined 102.3 MBoe/d in 1Q19



                                                  5
Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 6 of 17 PageID #: 6



                (71% oil) and generated pro forma LTM 1Q19 adjusted
                EBITDAX of $1.2 billion. With an expected total of 9 to 10
                drilling rigs and 3 to 4 completion crews working during the
                course of 2020, predominantly in the Permian Basin, the
                combined entity will have the critical mass to realize supply
                chain savings and sustain simultaneous operations
                initiatives.

            •   Expands Portfolio of Complementary High-Quality Assets:
                Together with Carrizo, Callon will be a premier
                Texasoperator with an extensive inventory of core Permian
                and Eagle Ford locations that compete for capital on a full-
                cycle basis. As a portfolio, our increased level of large
                project initiatives in the Permian Basin will be balanced by
                sustained investment in shorter cycle and less capital-
                intensive projects in the Eagle Ford Shale. Based on initial
                plans for capital allocation within the combined portfolio,
                Callon forecasts its free cash flow breakeven WTI crude oil
                price to progress to under $50/Bbl by 2021.

            •   Accelerates Free Cash Flow Generation: Callon expects this
                combination to be immediately accretive to free cash flow
                per share in 2020 with positive free cash flow generation of
                over $100 million at current strip pricing1 while maintaining
                double-digit production growth. The combination brings
                together a well-established and repeatable free cash flow
                generating business in the Eagle Ford Shale with Permian
                Basin assets that are rapidly transitioning to positive net cash
                flows with increasing investment in high-return projects. In
                addition, the combined company’s corporate free cash flow
                will be increased through an optimized development plan in
                addition to corporate cost savings. This sustained free cash
                flow generation will accelerate Callon’s deleveraging
                initiatives and improve its capacity to return capital to
                shareholders in the future.

            •   Maintains Callon’s Financial Strength and Flexibility:
                Callon expects to have an enhanced credit profile due to
                broader scale and scope, and a substantial base of oil-
                weighted proved developed producing reserves.
                Importantly, significant free cash flow generation will drive
                the combined company’s leverage ratio to below 2.0x in
                2020 at current strip pricing. Additionally, upon closing, the
                combined company is anticipated to have pro forma liquidity
                of more than $1 billion under a new underwritten credit
                facility combined with no near-term debt maturities.


                                           6
Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 7 of 17 PageID #: 7




            •   Drives Substantial Identified Synergies: The combination is
                expected to generate a total of $850 million in net present
                value from the following categories of primary synergies:
                    o Annual run-rate operational synergies of $65 to $80
                        million attributed to a structural shift in the combined
                        program development model, consisting of:
                             Expanded large scale development in the
                                Permian Basin, deploying simultaneous
                                drilling    and      completion       operations,
                                improving production cycle times and
                                reducing well costs;
                             Optimized, integrated development schedule
                                to capture efficiencies from continuous
                                utilization of dedicated completion crews;
                                and
                             Improved uptime from concentrated
                                development, resulting in reduced production
                                downtime from offsetting completion
                                operations.
                    o Estimated annual cash general and administrative
                        savings of $35 million to $45 million.
                    o Optimized capital allocation initiatives, including a
                        mix of shorter and longer cycle projects, select
                        activity acceleration within a larger cash flow base
                        and high-grading of drilling inventories.

         In addition, Callon has identified further synergies that are
         anticipated to be realized over time:
             o Integration of Delaware infrastructure and water
                 management, expanding the opportunity for water recycling
                 programs and increasing scale for potential monetization
                 structures;
             o Larger portfolio of non-core acreage for divestment and
                 trades, high-grading overall returns on capital;
             o Increased hydrocarbon volumes provide critical mass for
                 marketing arrangements and ongoing initiatives to control
                 critical parts of the value chain, including firm transportation
                 on pipelines; and
             o Cost of capital reductions, including opportunistic debt
                 refinancings.

         Governance and Leadership
         The transaction has been unanimously approved by the Boards of
         Directors at both Callon and Carrizo. In addition, each of the




                                            7
     Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 8 of 17 PageID #: 8



               Carrizo directors has committed to vote his or her shares in favor of
               the transaction.

               Upon closing, the Board of Directors of the combined company will
               consist of 11 members, including Callon’s eight current Board
               members and three to be appointed from the Board of Carrizo. The
               combined company will be led by Callon’s executive management
               team and will remain headquartered in Houston, Texas.

               Timing and Approvals
               The transaction, which is expected to close during the fourth quarter
               of 2019, is subject to customary closing conditions and regulatory
               approvals, including the approval of shareholders of both
               companies.

                                               ***

        24.    The Board has unanimously agreed to Proposed Transaction.               It is therefore

imperative that Carrizo’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        25.    On August 20, 2019, Carrizo and Callon jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.



                                                 8
   Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 9 of 17 PageID #: 9



       26.     With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

       27.     For the Summary of Certain Callon Unaudited Prospective Financial and

Operating Information based on (1) New York Mercantile Exchange oil and gas strip pricing and

(2) Wall Street consensus pricing, the Registration Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics such as (1) Adjusted EBITDAX and

(2) Adjusted operating cash flow, but fails to provide: (i) the line items used to calculate the non-

GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G and consequently Section 14(a). Registration

Statement at 95.

       28.     For the Callon Management Projections for Carrizo, the Registration Statement

provides values for non-GAAP financial metrics such as (1) Adjusted EBITDAX and (2) Adjusted

operating cash flow, but fails to provide: (i) the line items used to calculate the non-GAAP

measures, or (ii) a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a). Registration

Statement at 96.

       29.     For the Summary of Certain Carrizo Unaudited Prospective Financial and

Operating Information based on (1) New York Mercantile Exchange oil and gas strip pricing and

(2) Wall Street consensus pricing, the Registration Statement provides values for the non-GAAP

financial metric Adjusted EBITDA but fails to provide: (i) the line items used to calculate the non-

GAAP measure, or (ii) a reconciliation of the non-GAAP metric to its most comparable GAAP

measure, in direct violation of Regulation G and consequently Section 14(a). Registration

Statement at 99.




                                                 9
    Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 10 of 17 PageID #: 10



        30.    For the Carrizo Management Projections for Callon, the Registration Statement

provides values for the non-GAAP financial metric Adjusted EBITDA but fails to provide: (i) the

line items used to calculate the non-GAAP measure, or (ii) a reconciliation of the non-GAAP

metric to its most comparable GAAP measure, in direct violation of Regulation G and

consequently Section 14(a). Registration Statement at 101.

        31.    When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

        32.    The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, ‘free cash flow’ should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 10
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 11 of 17 PageID #: 11



       33.     Thus, to cure the materially misleading nature of the forecasts under SEC Rule 14a-

9 as a result of the omitted information in the Registration Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to make

the non-GAAP forecasts included in the Registration Statement not misleading.

       34.     With respect to J.P. Morgan’s Net Asset Value Analysis for the purpose of

determining an implied equity value per share for Callon and Carrizo common stock, the

Registration Statement fails to disclose: (i) the unlevered free cash flows that Callon is expected

to generate from March 31, 2019 onward; (ii) the unlevered free cash flows that Carrizo is expected

to generate from March 31, 2019 onward; (iii) the inputs and assumptions underlying the discount

rates ranging from 10.00% to 12.00%; (iv) Callon’s hedges, other corporate and operating

expenses, projected general and administrative expenses, projected cash taxes adjusted for

utilization of Callon’s net operating losses, asset retirement obligations, current operating working

capital, and net debt as of March 31, 2019; and (v) Carrizo’s hedges, other corporate and operating

expenses, projected general and administrative expenses, projected cash taxes adjusted for

utilization of Carrizo’s net operating losses, asset retirement obligations, current operating working

capital, and net debt as of March 31, 2019. Registration Statement at 108.

       35.     With respect to J.P. Morgan’s Intrinsic Value Creation Analysis for Carrizo, the

Registration Statement fails to disclose: (i) the estimated transaction fees and expenses relating to

the Proposed Transaction; and (ii) the estimated value leakage from limitations on pro forma net

operating losses. Registration Statement at 109.




                                                 11
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 12 of 17 PageID #: 12



       36.     With respect to RBC’s Net Asset Value Analysis for Carrizo, the Registration

Statement fails to disclose: (i) the projected cash flows; and (ii) inputs and assumptions underlying

the discount rates ranging from 9.5% to 11.5%. Registration Statement at 115-16.

       37.     With respect to RBC’s Discounted Cash Flow Analysis for Carrizo, the Registration

Statement fails to disclose: (i) terminal value at the end of the forecast period (2023E) and the

inputs and assumptions underlying the use of the terminal multiples ranging from 3.0x to 4.0x

estimated calendar year 2023 Adjusted EBITDA; (ii) the inputs and assumptions underlying the

discount rates ranging from 9.5% to 11.5%; and (iii) the net debt and number of outstanding diluted

shares as of March 31, 2019. Registration Statement at 116.

       38.     With respect to RBC’s Net Asset Value Analysis for Callon, the Registration

Statement fails to disclose: (i) the projected cash flows; and (ii) inputs and assumptions underlying

the discount rates ranging from 9.0% to 11.0%. Registration Statement at 117.

       39.     With respect to RBC’s Discounted Cash Flow Analysis for Callon, the Registration

Statement fails to disclose: (i) terminal value at the end of the forecast period (2023E) and the

inputs and assumptions underlying the use of the terminal multiples ranging from 3.75x to 4.75x

estimated calendar year 2023 Adjusted EBITDA; (ii) the inputs and assumptions underlying the

discount rates ranging from 9.0% to 11.0%; and (iii) the net debt and number of outstanding diluted

shares as of March 31, 2019. Registration Statement at 118.

       40.     With respect to Lazard’s Net Asset Value Analysis for Carrizo, the Registration

Statement fails to disclose: (i) the unlevered free cash flows Carrizo was projected to generate for

fiscal year 2019 through fiscal year 2023 under each of the commodity pricing scenarios; (ii) the

inputs and assumptions underlying the discount rates ranging from 8.6% to 11.8%; and (iii) the




                                                 12
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 13 of 17 PageID #: 13



present value of non-drilling and completion capital expenditures and corporate adjustments.

Registration Statement at 125.

          41.   With respect to Lazard’s Net Asset Value Analysis for Callon, the Registration

Statement fails to disclose: (i) the unlevered free cash flows Callon was projected to generate for

fiscal year 2019 through fiscal year 2023 under each of the commodity pricing scenarios; (ii) the

inputs and assumptions underlying the discount rates ranging from 7.6% to 12.2%; and (iii) the

present value of non-drilling and completion capital expenditures and corporate adjustments

(including federal and state taxes, general and administrative expenses, changes in net working

capital, hedging expenses, and certain balance sheet items). Registration Statement at 126.

          42.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                 13
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 14 of 17 PageID #: 14



misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       45.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       47.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.




                                                  14
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 15 of 17 PageID #: 15



          48.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of Carrizo within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Carrizo, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Carrizo, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          51.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          52.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Carrizo, and, therefore, is presumed to have had the



                                                 15
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 16 of 17 PageID #: 16



power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       53.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:




                                                 16
 Case 1:19-cv-01599-LPS Document 1 Filed 08/28/19 Page 17 of 17 PageID #: 17



          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: August 28, 2019                                 RIGRODSKY & LONG, P.A.

                                                  By: /s/ Gina M. Serra
 OF COUNSEL:                                          Brian D. Long (#4347)
                                                      Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                               300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                   Wilmington, DE 19801
 Gloria Kui Melwani                                   Telephone: (302) 295-5310
 270 Madison Avenue                                   Facsimile: (302) 654-7530
 New York, NY 10016                                   Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                            Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                               Attorneys for Plaintiff




                                                  17
